DETAILED ACTION
This office action is in response to Applicant’s submission filed on 4/24/2020. Claims 1-20 are pending in the application. As such, claims 1- 20 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2020-0000308, filed on 1/2/2020.
Information Disclosure Statement
The information disclosure statement(s)(IDS) submitted on the following date 4/24/2020, have been considered by the examiner.

Drawings
The drawing filed on 4/24/2020 have been accepted and considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 - 3, 7, 11 - 13, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hwang et al. (US20210043204A1)(hereinafter "Hwang").

Regarding claims 1 and 12 Hwang teaches a device and a method comprising a speech recognition sensitivity for speech recognition, comprising: a processor; and a memory operatively coupled to the processor and configured to store at least one code executable by the processor, wherein the memory stores codes configured to, when executed by the processor, cause the processor to: (Hwang, Par. 0236:” the disclosed embodiments may be implemented in the form of a recording medium that stores instructions executable by a computer. The instructions may be stored in the form of program codes, and when executed by a processor, the instructions may create a program module to perform operations of the disclosed embodiments. The recording medium may be implemented as a computer-readable recording medium.”).
obtain a first plurality of speech data input at different times; (Hwang, Par. 0003:” Recently, to increase a user's convenience, a speech recognition service for recognizing, when a user utters his/her desired command, the user's speech and detecting the command included in the user's utterance to thereby provide a service corresponding to the user's intention has been developed and supplied.”, and Par. 0008:”...recognize the user's speech received by the microphone based on the selected speech recognition model.”).
identify a state condition fulfilling the operation state from among predefined conditions for operation states for sensitivities, and determine a sensitivity corresponding to the state condition fulfilling the operation state as a sensitivity of the speech recognition model. For this, a sensitivity table [different speech recognition sensitivities] in which sensitivities of speech recognition models match operation states may be stored in the memory 140. The electronic device 100 may compare the operation state of the electronic device 100 to the sensitivity table to determine a sensitivity of a speech recognition model corresponding to the operation state.”).
obtain a first speech recognition sensitivity from among the plurality of different speech recognition sensitivities based on the pre-trained speech recognition model and the plurality of different speech recognition sensitivities, (Hwang, Par. 0146:” Also, the processor 130 may change at least one of a pre-selected speech recognition model or a sensitivity of the speech recognition model based on the first pattern for the noise of the surrounding environment.”, and Par.  0202:”For example, conditions for operation states according to sensitivities may be set to conditions for operation modes, and the operation modes of the air conditioner may be classified into a first mode which is a mild wind mode and a second mode which is a strong wind mode. In this case, the processor 130 may determine, in the first mode, a sensitivity of a speech recognition model to be a first level, and may determine, in the second mode, a sensitivity of a speech recognition model to be a second level having a higher sensitivity than the first level.”).

the first speech recognition sensitivity corresponding to an optimal speech recognition sensitivity at which a speech recognition success rate of the speech recognition model satisfies a set first recognition success rate criterion; and (Hwang, Par. 0201:” Accordingly, the processor 130 may determine a sensitivity of a speech recognition model capable of securing a high [optimal] recognition rate and high [optimal] recognition performance according to an operation state of the electronic device 100, and perform speech recognition based on the determined sensitivity. This operation has been described above in the first embodiment, and detailed conditions for operation states according to sensitivities [optimal] may be modified appropriately according to an implementation example of the electronic device 100.”).
change a setting of the speech recognition sensitivity based on the first speech recognition sensitivity obtained from among the plurality of different speech recognition sensitivities. (Hwang, Par. 0202:” For example, conditions for operation states according to sensitivities may be set to conditions for operation modes, and the operation modes of the air conditioner may be classified into a first mode which is a mild wind mode and a second mode which is a strong wind mode. In this case, the processor 130 may determine, in the first mode, a sensitivity of a speech recognition model to be a first level, and may determine, in the second mode, a sensitivity of a speech recognition model to be a second level having a higher sensitivity than the first level.”).

Regarding claim 2, Hwang teaches the device of claim 1, wherein the device is a washing machine for washing clothes or a dryer for drying clothes.  (Hwang, Par. 0018:” The electronic washing machine, or a clothes care apparatus.”).

Regarding claim 3 and 13, Hwang teaches the device of claim 1, wherein the codes are configured to, when executed by the processor, further cause the processor to obtain the first speech recognition sensitivity from among the plurality of different speech recognition sensitivities based on the first speech recognition sensitivity having a highest speech recognition success rate among the plurality of different speech recognition sensitivities at which the speech recognition success rate satisfies the first recognition success rate criterion. (Hwang, Par. 0063:” FIG. 3 shows an example of a state condition table for selecting a speech recognition model in the electronic device according to the first embodiment of the disclosure.”, and Par. 0103:”Therefore, the processor 130 may select a speech recognition model that is suitable to an environment where speech recognition is performed.”, and Par. 0115:”For this, a state condition table in which state conditions for operation states match speech recognition models may be stored in the memory 140. The processor 130 may compare the operation state of the electronic device 100 to the state condition table to determine a speech recognition model corresponding to the operation state.”, and Par. 0119:”As such, by selecting a speech recognition model that is suitable to a noise environment according to an operation state of the electronic device 100 instead of unconditionally using a speech recognition model modeled in a normal environment, the processor 130 may raise a speech recognition rate and speech recognition accuracy.”, and Par. 0127:”For this, a sensitivity table in which sensitivities of speech recognition models match operation states may be stored in sensitivity table to determine a sensitivity of a speech recognition model corresponding to the operation state.”). Note: State condition determines the sensitivity level.

Regarding claim 7 and 17, Hwang teaches the device of claim 1, wherein the codes are configured to, when executed by the processor, further cause the processor to: obtain a second plurality of speech data input at different times after changing the setting of the speech recognition sensitivity based on the first speech recognition sensitivity corresponding to the first plurality of speech data; (Hwang, Par. 0008:” ...recognize the user's speech received by the microphone based on the selected speech recognition model.”, and Par. 0226:”Referring to FIG. 13, the electronic device 100 according to an embodiment of the disclosure may acquire an operation state, and after the electronic device 100 acquires the operation state (YES in operation 921), the electronic device 100 may select a speech recognition model based on the operation state ....”). Note: Figure 13 shows a dynamic selection of speech recognition model based on operational state whereby the sensitivity setting is different for each state.
apply the pre-trained speech recognition model to the second plurality of speech data at the plurality of different speech recognition sensitivities; (Hwang, 0227:” After the electronic device 100 selects the speech recognition model, the electronic device 100 may determine a sensitivity of the speech recognition model selected based on the operation state, in operation 923. The sensitivity may be an example of a parameter of the speech recognition model. In the current embodiment of the disclosure, the sensitivity may be provided as a determine various speech recognition-related parameters based on the operation state.”).
obtain a second speech recognition sensitivity from among the plurality of different speech recognition sensitivities based on the pre-trained speech recognition model and the plurality of different speech recognition sensitivities, the second speech recognition sensitivity corresponding to the optimal speech recognition sensitivity at which the speech recognition success rate of the speech recognition model satisfies a set second recognition success rate criterion; and (Hwang, Par. 0228:” More specifically, the electronic device 100 may identify a state condition fulfilling the operation state from among predefined conditions for operation states for sensitivities, and determine a sensitivity corresponding to the state condition fulfilling the operation state as a sensitivity of the speech recognition model. For this, a sensitivity table in which sensitivities of speech recognition models match operation states may be stored in the memory 140. The electronic device 100 may compare the operation state of the electronic device 100 to the sensitivity table to determine a sensitivity of a speech recognition model corresponding to the operation state.”). Note: It is understood that sensitivity is selected for a valid recognition success rate criterion, otherwise another level is selected for appropriate recognition success rate.
update the setting of the speech recognition sensitivity based on the second speech recognition sensitivity. (Hwang, Par. 0228:” For this, a sensitivity table in which sensitivities of speech recognition models match operation states may be stored in the memory 140.”).

instructions executable by a computer. The instructions may be stored in the form of program codes, and when executed by a processor, the instructions may create a program module to perform operations of the disclosed embodiments. The recording medium may be implemented as a computer-readable recording medium.”).
recognize a set wake-up word in speech data input for a set period of time; (Hwang, Par. 0017:” The plurality of speech recognition models may include a plurality of speech recognition models for recognizing a wakeup word.”).
 determine a speech recognition success rate for the wake-up word based on applying different speech recognition sensitives to the speech data; and (Hwang, Par. 0201:” Accordingly, the processor 130 may determine a sensitivity of a speech recognition model capable of securing a high recognition rate and high recognition performance according to an operation state of the electronic device 100, and perform speech recognition based on the determined sensitivity. This operation has been described above in the first embodiment, and detailed conditions for operation states according to sensitivities may be modified appropriately according to an implementation example of the electronic device 100."). Note different operation state determines different sensitivity settings.
sensitivities may be set to conditions for operation modes, and the operation modes of the air conditioner may be classified into a first mode which is a mild wind mode and a second mode which is a strong wind mode. In this case, the processor 130 may determine, in the first mode, a sensitivity of a speech recognition model to be a first level, and may determine, in the second mode, a sensitivity of a speech recognition model to be a second level having a higher sensitivity than the first level."). Note different operation state necessitate different sensitivity settings, and sensitivity is set according to the condition of operation for the optimal performance.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 6, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang, as applied to claims 1, 5, 12 and 15 respectively, and in further view of Liliang Tang (US20180158449A1)(hereinafter "Tang").

Regarding claims 5, and 15 Hwang does not teach the device of claim 1, wherein the first plurality of speech data comprises a set wake-up word and a natural language command, and wherein the speech recognition success rate of the speech recognition model is determined by the processor based on the natural language command.  
Tang teaches wherein the first plurality of speech data comprises a set wake-up word and a natural language command, and wherein the speech recognition success rate of the speech recognition model is determined by the processor based on the natural language command. (Tang, 0102:” ... by constructing the network for identifying the wake-up words according to the preset garbage word list, the pronunciation information and the approximate pronunciation information of the customized wake-up word, the input speech is identified wake up, and the score of the acoustic model, the number of active paths and the confidence threshold, which all correspond to the speech and are used in the identification process, may be corrected, thereby improving the accuracy of waking-up and reducing the false alarm rate.”, and Par. 0103:”In an embodiment of the present disclosure, the probability distribution table for inquiring waking-up probability scores of the syllables in the act S507 described in embodiments of the FIG. 5 intends to count a success rate of waking up via the wake-up word, a false alarm rate and the like, so as to analyze whether the wake-up [keyword] word is good or bad and to analyze the success rate of waking up. The probability distribution table may be constructed by acts illustrated in FIG. 6.”, and Par. 0168: “In an embodiment of the present disclosure, the probability distribution table of waking-up probability scores of the syllables acquired by the third acquiring module 90 intends to count a success rate of waking up via the wake-up words, a false alarm rate and the like. Thus, it may be analyzed whether the wake-up word is good or bad and the success rate of waking up may be analyzed. The probability distribution table may be constructed via the establishing module 110.”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Hwang in view of Tang to employ wherein the first plurality of speech data comprises a set wake-up word and a natural language command, and wherein the speech recognition success rate of the speech recognition model is determined by the processor based on the natural language command, in order to improve the accuracy of waking up and a false alarm rate to be reduced, as evidence by Liliang (See. Par. 0046).


Regarding claims 6, and 16 Hwang does not teach the device of claim 5, wherein the codes are configured to, when executed by the processor, further cause the processor to determine the speech recognition success rate of the speech recognition model for each of the first plurality of speech data based on a recognition result of a set keyword in the natural language command. 
Tang teaches determine the speech recognition success rate of the speech recognition model for each of the first plurality of speech data based on a recognition result of a set keyword in the natural language command. (Tang, 0102:” ... by constructing the network for identifying the wake-up words according to the preset garbage word list, the pronunciation information and the approximate pronunciation information of the customized wake-up word, the input speech is identified according to the network to wake up, and the score of the acoustic model, the number of active paths and the confidence threshold, which all correspond to the speech and are used in the identification process, may be corrected, thereby improving the accuracy of waking-up and reducing the false alarm rate.”, and Par. 0103:”In an embodiment of the present disclosure, the probability distribution table for inquiring waking-up probability scores of the syllables in the act S507 described in embodiments of the FIG. 5 intends to count a success rate of waking up via the wake-up word, a false alarm rate and the like, so as to analyze whether the wake-up [keyword] word is good or bad and to analyze the success rate of waking up. The probability distribution table may be constructed by acts illustrated in FIG. 6.”, and Par. 0168: “In an embodiment of the present disclosure, the probability distribution table of waking-up probability scores of the syllables acquired by the third acquiring module 90 intends to count a success rate of waking up via the wake-up words, a false alarm rate and the like. Thus, it may be analyzed whether the wake-up word is good or bad and the success rate of waking up may be analyzed. The probability distribution table may be constructed via the establishing module 110.”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Hwang in view of Tang to determine the speech recognition success rate of the speech recognition model for each of the first plurality of speech data based on a recognition result of a set keyword in the natural language command, in order to improve the accuracy of waking up and a false alarm rate to be reduced, as evidence by Liliang (See. Par. 0046).

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang, as applied to claims 1, and 12 respectively, and in further view of Kundson et al.  (US20210158803A1)(hereinafter "Kundson").

Regarding claims 8, and 18 Hwang does not teach wherein the codes are configured to, when executed by the processor, further cause the processor to output a confirmation sound in response to recognition of a wake-up word included in the first plurality of speech data, and wherein a volume level of the confirmation sound is set based on a matching score of the wake-up word.
indication comprises an audio indication of the strength of the potential wake word. The audio indication may include one of an audio message and a number of beeps. In further embodiments, the provided indication comprises a visual indication of the strength of the potential wake word. The visual indication may include one or more of presenting a text message and/or an image on a display and/or presenting a light pattern and/or a light color using one or more lights on the device”, and Par.  0065:” The indicator module 206, in certain embodiments, provides a visual or textual indication of the strength of the potential wake word on a display of the device. An image may include, for example, the quantitative rank of the strength of the potential wake word on a visual scale from 1 to 10, or the text may include a display of the percentage strength of the potential wake word [e.g., 75% strength].”).

Regarding claim 8, Kundson further teaches wherein a volume level of the confirmation sound is set based on a matching score of the wake-up word. (Kundson, Par. 0066:” In further embodiments, the device may include speakers that the indicator module 206 can use to audibly indicate the strength of the potential wake word. For instance, the indicator module 206 may output the percentage strength or scaled rank of the potential wake word to a speaker of a smart device that the potential wake word is intended for so that it is audibly presented via the speaker, e.g., as a number of beeps [e.g., 3 beeps indicates a 3 out of 5], as a computer-generated voice, or the like.”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Hwang in view of Kundson to when executed by the processor, further cause the processor to output a confirmation sound in response to recognition of a wake-up word included in the first plurality of speech data, and wherein a volume level of the confirmation sound is set based on a matching score of the wake-up word, in order to  provide context to distinguish between words and/or phrases that sound similar, as evidence by Kundson (see Par. 0053).

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang, as applied to claims 1, and 12 respectively, and in further view of Daniel Koulomzin  (US20150248885A1)(hereinafter "Koulomzin").

Regarding claims 9, and 19 Hwang does not teach wherein the codes are configured to, when executed by the processor, further cause the processor to:  recognize a request in the first plurality of speech data to change a wake-up word of the device, and extract a new wake-up word from the first plurality of speech data including the request to change the wake-up word; and set the new wake-up word as the wake-up word of the device.
Koulomzin teaches recognize a request in the first plurality of speech data to change a wake-up word of the device, and extract a new wake-up word from the first plurality of speech data including the request to change the wake-up word; and set the new wake-up word as the requested hotword [request recognized] can include selecting the representation for the requested hotword from among multiple available representations for the requested hotword based on the geographic location or the language associated with the request, wherein each of the available representations for the requested hotword can be associated with a respective geographic location or language.”, Par. 0023:”The information that includes the identifiers for the plurality of hotwords and that includes the respective representations for the hotwords can be based on a pre-defined standard for voice interaction on a computing device.”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Hwang in view of Kundson to recognize a request in the first plurality of speech data to change a wake-up word of the device, and extract a new wake-up word from the first plurality of speech data including the request to change the wake-up word; and set the new wake-up word as the wake-up word of the device, in order to provide hotword capabilities by performing one or more operations when a hotword is detected, as evidence by Koulomzin (See Par. 0065).

Allowable Subject Matter
Claims 4, 14, 10 and 20 are objected to as being dependent upon a rejected base claims, but would be allowable if written in independent form including all of the limitations of the base claim and any intervening claims.

	Claim 4 recites “The device of claim 1, wherein the codes are configured to, when executed by the processor, further cause the processor to: identify users associated with the first plurality of speech data; obtain a personal speech recognition sensitivity from among the plurality of different speech recognition sensitivities for each of the users based on the pre-trained speech recognition model and the plurality of different speech recognition sensitivities, the personal speech recognition sensitivity corresponding to the optimal speech recognition sensitivity; and change the setting of the speech recognition sensitivity based on the personal speech recognition sensitivity of a corresponding current user of the device from among the users.” Which is allowable over the prior art. The closest teachings to the indicated allowable subject matter are the references that cited in the current office action. One such prior art of the record is Weldemariam et al. (U.S. Patent Publication No: 10652655B1), where he teaches Col. 2, line 56 – col 3, line 3:”By way of introduction of the example depicted in FIG. 1, an embodiment of a volume and speech frequency level adjustment method 100 according to the present invention can include various steps for learning a user's preferred levels and characteristics of at least one of volume and speech frequency from historical audio/video meeting or conference conversations, detecting the context [e.g., project, client, personal], characteristics [e.g., stressful, intense, importance] of an ongoing conversation and interaction 
Claim 14 is mirrored to claim 4, which is also allowable for substantially similar reason.
Claim 10 recites “wherein the codes are configured to, when executed by the processor, further cause the processor to: obtain a higher speech recognition sensitivity among the plurality of different speech recognition sensitivities that is higher than the optimal speech recognition sensitivity, in response to the speech recognition success rate of the speech recognition model for a second plurality of speech data input after obtaining the optimal speech recognition sensitivity corresponding to the first plurality of speech data not satisfying the first recognition success rate criterion; and change the setting of the speech recognition sensitivity based on the higher speech recognition sensitivity.” Which is allowable over the prior art. The closest teachings to the indicated allowable subject matter are the references that cited in the current office action. One such prior art of the record is, LINSHENG et al. 
However none of the prior art of record teach the limitation as stated in the applicant’s claim specifically obtain a higher speech recognition sensitivity among the plurality of different speech recognition sensitivities that is higher than the optimal speech recognition sensitivity, in response to the speech recognition success rate of the speech recognition model for a second plurality of speech data input after obtaining the optimal speech recognition sensitivity corresponding to the first plurality of speech data not satisfying the first recognition success rate criterion.
Claim 20 is mirrored to claim 10, which is also allowable for substantially similar reason. 
Consequently claims 4, 14, 10 and 20 are allowable.



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Jang et al. (U.S. Patent Application No: 20200105264A1) teaches Par. 0010:” The processor may be configured to display a user interface for adjusting voice recognition sensitivity of each of a plurality of voice recognizing devices capable of starting a voice recognition service in response to the same start utterance, through the display, to transmit a value of the changed sensitivity to at least part of the plurality of voice recognizing devices when the voice recognition sensitivity is changed through the user interface, to transmit a signal for waiting to receive a first utterance of a user, to the plurality of voice recognizing devices, to receive utterance information corresponding to the first utterance from the plurality of voice recognizing devices, and to update the user interface based on the utterance information.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARIOUSH AGAHI whose telephone number is (408)918-7689. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARIOUSH AGAHI/             Examiner, Art Unit 2656                                                                                                                                                                                           
/HUYEN X VO/             Primary Examiner, Art Unit 2656